UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-105778 MOPALS.COM, INC. (Exact name of registrant as specified in its charter) DELAWARE 05-0554486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 294 Richmond Street East, Suite 200 Toronto, Ontario, CANADA, M5A 1P5 (Address of principal executive offices)(Zip Code) (416) 362-4888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of the Registrant’s common stock, as of the latest practicable date. Class Outstanding at May 17, 2013 Common Stock, $.0001 par value MOPALS.COM, INC. (a Development Stage Company) QUARTERLY REPORT ON FORM 10-Q March 31, 2013 TABLE OF CONTENTS Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4. Controls and Procedures 4 PART II OTHER INFORMATION Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Mine Safety Disclosures 5 Item 5. Other Information 5 Item 6. Exhibits 5 SIGNATURES 6 PART I:FINANCIAL INFORMATION Item 1.Financial Statements Basis of Presentation The accompanying condensed and consolidated financial statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal occurring adjustments) considered necessary in order to make the financial statements not misleading, have been included.Operating results for the three months ended March 31, 2013 are not necessarily indicative of results that may be expected for the year ending December 31, 2013. The condensed consolidated interim financial statements of the Company appear at the end of this report beginning with the Index to Financial Statements on page F-1 and ending on F-8. The condensed interim financial statements of our discontinued and sold operations, for the period ending March 31, 2013, appear as an exhibit of this report. 1 MOPALS.COM, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MARCH 31, 2013 TABLE OF CONTENTS Page Condensed Consolidated Balance Sheet as at March 31, 2013(unaudited) and December 31, 2012 F-1 Condensed Consolidated Statement of Operations for the quarter ended March 31, 2013(unaudited) and for the period August 7, 2012(inception) to March 31 ,2013(unaudited) F-2 Condensed Consolidated Statement of Cash Flows for the quarter ended March 31, 2013(unaudited) and for the period August 7, 2012(inception) to March 31 ,2013(unaudited) F-3 Notes to the Condensed Consolidated Financial Statements F4-F8 MOPALS.COM, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET March 31, (Unaudited) December 31, ASSETS Cash $ $ Prepaid & Other Assets Total Current Assets Equipment, net (note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts Payable & Accrued Liabilities Share Based Accrued Compensation - Shares to be Issued - Loans from Shareholder (note 6) Total Liabilities $ $ Commitments and Contingencies (note 7) Capital Stock; par value $0.001, 100,000,000 shares authorized, 41,000,000 issued & outstanding (Note 8) Shares Subscribed(Note 9) Share Subscriptions Receivable (Note 9) ) ) Additional Paid In Capital ) - Deficit Accumulated During the Development Stage ) ) Accumulated Other Comprehensive Income Total Stockholders’ Deficit $ ) $ ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 MOPALS.COM, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS UNAUDITED ForthePeriod For the Quarter Ended August 7, 2012 (inception) to March 31, 2013 March 31, 2013 REVENUES $
